The Special Master having presented his final report stating that the cause has been settled, it is ordered, adjudged, and decreed as follows:
L The report of the Special Master is received, filed, and confirmed.
2. The bill of complaint is dismissed.
3. The Special Mastér is directed to return to the proper parties the original copies of the record of the testimony and the exhibits introduced into evidence before him.
4. Costs, including the compensation and expenses of the Special Master, shall be paid one-half by the State of Texas and one-half by the State of New Mexico and the Middle Rio Grande Conservancy District, the State of Texas to be reimbursed by the State of New Mexico and the Middle Rio Grande Conservancy District to the extent of one-half of all sums heretofore disbursed by it on account of expenses of the Special Master.
(Earlier phases of this litigation are reported in 296 U. S. 547; 297 U. S. 693, 698; 298 U. S. 639, 644; 300 U. S. 645; 302 U. S. 658; 304 U. S. 551.)